Citation Nr: 1542322	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-13 303	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lumbar spine arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The matter is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2012 a VA examination was conducted to determine whether the Veteran's lumbar spine arthritis was related to late-1962 in-service back treatment. The opinion provided is inadequate because it is a summary conclusion and does not provide any explanation. 
 
Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the November 2012 lumbar spine arthritis examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

(i) The Veteran's service treatment records, including:

August 1962 entry, indicating that the Veteran then complained of 'back trouble," with comment from examiner that "[claims?] lumbar pain on certain motion x 2 years but present difficulty is worse in last week. No radiation of pain into hips or legs. [Veteran] states he gets joints thrown out in arms occasionally;"

September 1962 entry, indicating "Back trouble throws out back now and then. Hurts in [right] paraspinal area [and] flan when lifts or bends. Dx - neg[ative] no muscle spasm or tenderness;"

March 1965 pre-military discharge report of medical history questionnaire, indicating Veteran then denying that he then had, or ever had "arthritis or rheumatism," and further denying that he had "any illness or injury other than those already noted."

(ii) The Veteran's November 2012 VA examination.

(iii) The Veteran's April 2014 VA Form 9 requesting an appeal.

c. The examiner must provide opinions as to the whether the Veteran's lumbar spine arthritis: (1) began during active service; (2) is related to any in-service medical treatment as noted above or (3) began within one year after discharge from active service. 

THE EXAMINER IS ADVISED that the law requires medical opinions must be both fully informed and explained. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

 
2.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




